Citation Nr: 0114408	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-09 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
sprained left ankle.

3.  Entitlement to service connection for astigmatism.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for residuals of an 
injury of the jawbone.

6.  Entitlement to service connection for the removal of 
teeth numbers 6 and 10.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to May 
1958.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for residuals 
of a sprained left ankle, PTSD, residuals of an injury of the 
jawbone, and removal of teeth numbers 6 and 10 will be 
addressed in the remand following this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's hypertension has not been shown to be 
related to his active service.

3.  The veteran's astigmatism is congenital or developmental 
in nature.  Competent evidence of injury or disease in 
service causing or aggravating the veteran's eye disorder is 
not of record.  



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 ( West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2000).

2.  The veteran's astigmatism is not a disease or injury 
within the meaning of applicable legislation providing 
compensation benefits, and astigmatism was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.306(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he incurred 
hypertension and astigmatism while in the service.  
Accordingly, a favorable determination is requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims.  The Board finds that no reasonable possibility 
exists that the additional assistance would aid in 
substantiating these claims.  In this regard, the Board notes 
that records pertaining to the veteran's service have been 
obtained from official sources.  The veteran has not 
identified any additional treatment records.  The veteran has 
been provided a statement of the case informing him of the 
necessary requirements for a grant of service connection.  
The Board, therefore, finds that, under the circumstances of 
this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claims and that 
additional assistance is not required.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA).

The term hypertension means that the diastolic blood pressure 
is predominately 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 Note (1) (2000).

The veteran's service medical records are negative for any 
complaints, findings, symptoms, or diagnoses of hypertension 
or elevated blood pressure as defined by VA.  

The earliest post-service medical records are dated in 1983, 
from the Eastwalker Medical Clinic.  These records show 
elevated readings in 1984.  In April 1984, the reading was 
132/90; in July 1984, the reading was 142/90; and in October 
1984, the reading was 150/100.  Various VA inpatient and 
outpatient treatment records dated from 1993 to 1999 provide 
diagnoses and treatment of hypertension.  The report of a 
December 1994 VA general medical examination provides a 
pertinent diagnosis of essential hypertension.  

In addition, a May 1994 consultation report provides a 
pertinent diagnosis of astigmatism presbyopia.  A December 
1994 treatment note provides a diagnosis of compound 
hyperopic astigmatism OU.  

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
when the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303, 3.304.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and arteriosclerotic heart disease, or 
hypertension, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2000).

The Board notes that refractive error of the eyes is not a 
disease or injury within the meaning of applicable 
legislation pertaining to entitlement to service connection. 
38 C.F.R. §§ 3.303(c), 4.9 (1998); Parker v. Derwinski, 1 
Vet. App. 522, 523. 

In the present case, the Board finds that the preponderance 
of the evidence is against service connection for 
hypertension on a presumptive and direct basis.  In this 
regard, the Board observes that there is no evidence in the 
claims file that the veteran had hypertension, manifest to a 
degree of 10 percent or more, within one year from his 
separation from service.  The veteran has not contended that 
this is the case or that any outstanding medical records 
would so document.  As a result, the veteran's hypertension 
may not be presumed to have been incurred in service.  
38 C.F.R. § 3.307, 3.309.

Likewise, the Board points out that there is no competent 
direct medical evidence that the veteran's current 
hypertension is related to his service, or any clinical 
findings noted in his service medical records.  There is no 
evidence in the claims file that the veteran had hypertension 
while on active duty.  In fact, testing done at that time did 
not result in such a diagnosis.  The veteran's post-service 
medical records do not include any opinion that is at least 
as likely as not that his hypertension was incurred or 
aggravated during active duty.  Moreover, the veteran's 
hypertension was initially demonstrated too remotely from 
service to be etiologically related to service, in the 
absence of demonstration of continuity of symptomatology or 
competent medical evidence showing such relationship.

The Board recognizes the veteran's own contention that his 
current hypertension was incurred in or aggravated by his 
active service.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
own opinion is not probative to the etiology of his current 
hypertension.  

The Board finds that it is not necessary to obtain a medical 
opinion regarding this claim.  Under the VCAA, an opinion is 
necessary to make a decision on a claim if the evidence of 
record before VA contains lay and medical evidence indicating 
that the veteran's disability or symptoms may be associated 
with the veteran's active military, naval or air service, but 
does not contain sufficient evidence for VA to make a 
decision on the claim.  In the present claim, there is no 
medical evidence indicating that the veteran's hypertension 
may be associated with his active military service.  The 
record before the Board contains the veteran's service 
medical records, and post-service VA and private medical 
records and is therefore sufficient for VA to make a decision 
on this claim.  Finally, given the lack of relevant findings 
in the veteran's service medical records and post-service 
medical records, any nexus opinion offered at this point by a 
medical doctor would be speculative.  The Board, therefore, 
finds that, under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claims and that additional assistance is not 
required.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for astigmatism.  As noted 
above, congenital and developmental defects and refractive 
errors of the eye are not diseases or injuries within the 
meaning of applicable legislation, and are not eligible for 
service connection.  38 C.F.R. § 3.303(c).  Mere congenital 
or developmental defects, including refractive error of the 
eye, are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. § 4.9 (2000).  The Board notes that while "nearly 
all astigmatism is congenital (where heredity is the only 
known factor), it may also occur as a residual of trauma and 
scarring of the cornea, or even from the weight of the upper 
eyelid resting upon the eyeball."  Browder v. Brown, 5 Vet. 
App. 268, 272 (1993).

Thus, congenital or developmental defects such as astigmatism 
are not diseases or injuries for the purposes of service 
connection.  Service connection may, however, be granted for 
disability due to in-service aggravation of such a condition 
due to superimposed disease or injury. See VAOPGCPREC 82-90, 
55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 
(1993).

In this case, there is no evidence of any inservice trauma or 
scarring of the veteran's eyes that resulted in his 
astigmatism or that may have aggravated the congenital 
disability.  In view of the absence of such evidence, service 
connection for astigmatism, a refractive error, is not 
warranted.  In cases such as this, where the law is 
dispositive, the claim must be denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As there is no medical evidence to suggest that any present 
eye disorder is caused by trauma or is otherwise non-
developmental in origin, this claim must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for astigmatism is denied. 


REMAND

The veteran contends that he now suffers from residuals of a 
sprained left ankle, PTSD, removal of teeth numbers 6 and 10, 
and residuals of an injury of the jawbone due to injuries 
incurred while on active duty.  His service medical records 
document that he sprained his left ankle in May 1956.  In 
addition, they show that in November 1957 the veteran was 
attacked by a mental patient at a military hospital.  During 
the latter incident, the veteran incurred damage to teeth 
numbers 6 and 10, and each were removed along with several 
pieces of bone.  

On November 9, 2000, the President signed into law the VCAA.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well-
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the Board observes that the veteran has not 
been provided VA examinations to determine whether the 
injuries noted in his service medical records resulted in the 
current claimed disabilities.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required for these claims under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 

Regarding the veteran's claim for service connection for 
PTSD, a case from the Court, Cohen v. Brown, 10 Vet. App. 128 
(1997) alters the analysis in connection with claims for 
service connection for PTSD.  Significantly, the Court points 
out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  
The Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

The Board recognizes that July 1999 correspondence from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) indicates that research regarding the 
veteran's claimed stressor was not yet complete.  The claims 
file does not include any additional correspondence from the 
USASCRUR.  Regardless, in light of the DSM-IV, the Board 
points out that the November 1957 attack on the veteran by a 
mental patient has been documented in his service medical 
records, and he has claimed this incident as a service 
stressor.  The veteran has not been provided a VA examination 
for evaluation purposes.  

Regarding the veteran's claim for the removal of teeth 
numbers 6 and 10, during the pendency of this appeal, 38 
C.F.R. § 3.381, pertaining to service connection for purposes 
of VA outpatient dental treatment, was substantially revised, 
effective June 8, 1999.  Importantly, effective the same 
date, a related provision, 38 C.F.R. § 3.382 (pertaining to 
evidence required to establish service connection for dental 
disabilities), was removed from the regulations.  See 64 Fed. 
Reg. 30392 (1999), codified at 38 C.F.R. §§ 3.381, 3.382 
(2000).  Significantly, where the law or regulations change 
(other than a change of the criteria in the VA Rating 
Schedule) while a case is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  It appears that the RO did not consider the 
veteran's claim under the revised or amended law.  The RO 
must be afforded the opportunity to consider the appeal under 
the revised, as well as amended, applicable law, and 
determine the version most favorable to the veteran.

The Board emphasizes that both the old and new regulations 
clearly provide that replaceable missing teeth and treatable 
carious teeth are not disabling conditions subject to 
compensation under VA laws, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
38 C.F.R. § 3.381(a) (in effect on and after June 8, 1999) 
and 38 C.F.R. § 4.149 (in effect prior to June 8, 1999).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (in effect prior to June 
8, 1999).

In light of the foregoing, this case is REMANDED for the 
following:

1.  The RO should schedule the veteran 
for a VA dental examination to determine 
the etiology of any dental disability the 
veteran may have, to include a disability 
of the veteran's jawbone.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested studies.  All indicated studies 
should be performed and all findings 
reported in detail.  The examiner should 
note the veteran's medical history as 
established in the record, to include the 
November 1957 traumatic injuries.  The 
examiner is requested to offer an opinion 
as to the etiology of any dental 
disability, to include a disability of 
the jawbone.  This examiner's opinion 
should also address whether it is at 
least as likely as not that any relevant 
disabilities are related to service or to 
the November 1957 trauma.  A complete 
rationale should be provided for any 
opinion offered.

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist, if available, to determine 
the nature and extent of any left ankle 
disability.  All indicated tests must be 
conducted, including, X-rays.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested studies.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
left ankle disability is related to the 
veteran's May 1956 left ankle sprain.  A 
complete rational for all opinions 
expressed must be provided.

3.  The RO should schedule the veteran 
for an examination by an appropriate VA 
examiner, experienced in evaluating PTSD, 
to determine the diagnosis of all 
psychiatric disorders that are present.  
The examination should be conducted in 
accordance with DSM-IV.  The RO must 
furnish the examiner a complete and 
accurate account of the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events as reported in the record 
may be considered for the purpose of 
determining whether inservice stressor 
was severe enough to have caused the 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
the inservice stressors.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examination report should reflect review 
of pertinent material in the claims file, 
including the service and historical 
records which describe the details of the 
stressful event found to have been 
established.  Any opinion expressed must 
be accompanied by a detailed rationale.  
All necessary tests and studies should be 
conducted.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  


4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After the development requested has 
been completed, the RO should again 
review the veteran's claim for service 
connection for removal of teeth numbers 6 
and 10 under both the old and new 
criteria in effect prior to and from June 
8, 1999, and readjudicate his claim.  The 
RO should also readjudicate the veteran's 
claims for service connection for PTSD, a 
left ankle disability, and residuals of 
an injury of the jawbone.  

7.  If the benefits sought on appeal 
remain denied, the veteran and the 
veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 


